PER CURIAM.
Action to recover two months’ rent, claimed to be due on a written lease of certain premises for the period of three years.
The answer admitted the execution of the lease, and alleged that plaintiffs had demanded possession of the premises and cancellation of the lease, and that thereupon an agreement was entered into between the parties to cancel the lease and deliver possession of the premises, in pursuance of which agreement the lease was cancelled and the premises delivered to plaintiffs. The issue thus presented was tried by the court without a jury, and the fact was found adverse to defendant; judgment being ordered for plaintiff for the amount claimed.
The evidence not only reasonably tends to support the finding of the court, but manifestly preponderates against the contentions of defendant; and, there being no reversible error, the order appealed from is affirmed.